Motion granted so far as to enlarge the time to file the accounting hereinbefore provided so as to include the 1st day of February, 1940, upon the following terms: That the defendants pay to plaintiff the sum of fifty dollars for expenses in relation to this motion, and further that defendants pay to plaintiff from this day forth the sum of sixty dollars per week, to be finally credited upon the judgment, if any, obtained by the plaintiff. Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ. [See ante, p. 848.]